PER CURIAM.
This court has previously issued an opinion reversing the order of the Judge of Compensation Claims in this case. Spence v. Trader Publishing Co., 675 So.2d 974 (Fla. 1st DCA), review denied 686 So.2d 583 (Fla., Dec. 4, 1996). On the motion of appellee, however, this court has, by unpublished order, withdrawn its mandate in this case. We now quash the earlier opinion and order allowing attorneys’ fees. The order on review is AFFIRMED. North River Ins. Co. v. Wuelling, 683 So.2d 1090 (Fla. 1st DCA 1996).
AFFIRMED.
BARFIELD, C.J., and KAHN and ALLEN, JJ., concur.